DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first seal area and second seal area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the production packer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the third sentence of Par. [0022] states “In the illustrated embodiment of FIG. 2, the spring feature 270 urges the remote open member 260 to the right, or uphole.”  Examiner contends this is incorrect, the spring urges the remote open member 260 or downhole direction instead of the uphole direction.  
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities: in line 2, “a production valve” should be changed to --the production valve-- since proper antecedent basis was established in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King PG Pub. 2013/0161017 (King).
Regarding claim 1, King discloses a production valve, comprising: a tubular (1) having one or more first openings (500) therein; a sliding member (7) positioned at least partially within the tubular and having one or more second openings (400) therein (Fig. 1), the sliding member (7) configured to move between a first closed position wherein the one or more second openings (400) are offset from the one or more first openings (500) to close a fluid path (illustrated in Fig. 1) and a second open position wherein the one or more second openings (400) are aligned with the one or more first openings (500) to open the fluid path (illustrated in Fig. 3); a remote open member (4, 800) positioned at least partially within the tubular, the remote open member configured to be coupled to the sliding member when the sliding member is in the first position (the seat profile engages the sliding sleeve 7; Par. [0011]; Figs. 1-2) and decoupled from the sliding member when the sliding member is in the second position (the seat profile 800 disengages the sliding sleeve 7; Par. [0011]; Fig. 3); a first seal (5) positioned between the tubular and at least one of the sliding member or remote open member, the first seal having a first seal area; and a second seal (6) positioned between the tubular and at least one of the sliding member or the remote open member, the second seal having a second greater seal area (Fig. 1 illustrates various seals including the first seal and second seal that can creates a first seal area and a second greater seal area). (Par. [0011]; Figs. 1-3).
Regarding claim 2, King discloses a shear feature (3) fixing the remote open member (4, 800) relative to the tubular (1). (Fig. 1).
Regarding claim 3, King discloses the shear feature (3) is configured to shear when the second seal having the second greater seal area is subjected to a pressure sufficient to overcome a shear force of the shear feature. (Par. [0011]; Figs. 1-3). The ball (10) land will land on the ball seat profile (800) and the fluid pressure applied to the ball will shear the screw (3).
Regarding claim 5, King discloses the first seal (5) is positioned between the tubular and the sliding member (7). (Fig. 1).
Regarding claim 6, King discloses the second seal (6) is positioned between the tubular and the sliding member (7). (Fig. 1).
Regarding claim 14, King discloses the sliding member (7) is a sliding production sleeve. (Fig. 1).
Regarding claim 15, King discloses a method for opening a production valve (100), the method comprising: placing a production valve  (100) into a wellbore, the production valve including: a tubular (1) having one or more first openings (500) therein; a sliding member (7) positioned at least partially within the tubular and having one or more second openings (400) therein, the sliding member (7) configured to move between a first closed position wherein the one or more second openings are offset from the one or more first openings to close a fluid path (illustrated in Fig. 1) and a second open position wherein the one or more second openings are aligned with the one or more first openings to open the fluid path (illustrated in Fig. 3); a remote open member (4, 800) positioned at least partially within the tubular, the remote open member (4, 800) configured to be coupled to the sliding member (7)  when the sliding member is in the first position (illustrated in Figs. 1-3) and decoupled from the sliding member when the sliding member is in the second position (illustrated in Fig. 31); a first seal (5) positioned between the tubular and at least one of the sliding member or remote open member, the first seal having a first seal area; a second seal (6) positioned between the tubular and at least one of the sliding member or the remote open member, the second seal having a second greater seal area  (Fig. 1 illustrates various seals including the first seal and second seal that can creates a first seal area and a second greater seal area); and a shear feature (3) fixing the remote open member relative to the tubular; and applying a production valve activation pressure to an inner diameter of the tubular and the second greater seal area (the ball 10 land on the ball seat profile 800 and fluid pressure is applied to the ball), the production valve activation pressure sufficient to shear the shear feature (fluid pressure is applied to the ball 10 will shear the shear screw; Par [0011]; Fig 2); and reducing a pressure within the inner diameter of the tubular (pressure can reduced once the shear screw 3 is sheared), the reducing allowing the sliding member to move from the first closed position to the second open position and the remote open member to decouple from the sliding member (Fig. 3). (Par. [0011]; Figs. 1-3).
Regarding claim 16, King discloses the first seal (5) is positioned between the tubular (1) and the sliding member (7), and the second seal (6) is positioned between the tubular (1) and the sliding member (7), and further including a gap (600) positioned between the tubular (1) and the sliding member (7) when the shear feature (3) is fixing the remote open member relative to the tubular, wherein applying the production valve activation pressure causes the gap (600) to become smaller and shear the shear feature (Fig. 1-3 illustrates shearing the shear screw 3 and decreases the size of the gap 600).
Regarding claim 19, King discloses a well system, comprising: a wellbore; production tubing positioned within the wellbore (tool run into hole; Par. [0011]); and two or more production valves (100) (series of sliding sleeves; Par. [0007]) coupled with the production tubing, each production valve having a production valve activation pressure, and including: a tubular (1) having one or more first openings (500) therein; a sliding member (7) positioned at least partially within the tubular and having one or more second openings (400) therein, the sliding member (7) configured to move between a first closed position wherein the one or more first openings (500)are offset from the one or more second openings (400) (illustrated in Fig. 1) to close a fluid path and a second open position wherein the one or more first openings (500) are aligned with the one or more second openings (400) to open the fluid path (illustrated in Fig. 3); a remote open member (4, 800) positioned at least partially within the tubular, the remote open member (4, 800) configured to be coupled to the sliding member when the sliding member is in the first position (illustrated in Figs. 1-2) and decoupled from the sliding member when the sliding member is in the second position (illustrated in Fig. 3); a first seal (5) positioned between the tubular and at least one of the sliding member or remote open member, the first seal having a first seal area; and a second seal (6) positioned between the tubular and at least one of the sliding member or the remote open member, the second seal having a second greater seal area (Fig. 1 illustrates various seals including the first seal and second seal that can creates a first seal area and a second greater seal area). (Par. [0011]; Figs. 1-3).
Allowable Subject Matter
Claims 4, 7-13, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676